     C.O. LAW, APC
 1
     Clark Ovruchesky, Esq. (SBN: 301844)
 2   co@colawcalifornia.com
     2404 Broadway, Suite 150
 3
     San Diego, CA 92102
 4   Telephone: (619) 356-8960
     Facsimile: (619) 330-7610
 5

 6   Attorneys for Plaintiff,
     Sharyl Kaye Sturdevant
 7

 8                      UNITED STATES DISTRICT COURT
 9
                       EASTERN DISTRICT OF CALIFORNIA

10   SHARYL KAYE STURDEVANT,                 Case No.: 2:18-CV-03223-WBS-DB
11                                           STIPULATION AND ORDER OF
                   Plaintiff,
12                                           DISMISSAL OF ENTIRE CASE, WITH
                          v.                 PREJUDICE
13
     NATIONSTAR MORTGAGE LLC
14   and TRANS UNION LLC,
15
                   Defendants.
16

17

18

19

20
     ///
21
     ///
22

23   ///
24
     ///
25
     ///
26
27   ///
28


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL               PAGE 1 OF 3
           Plaintiff SHARYL KAYE STURDEVANT (“PLAINTIFF”) and Defendant
 1
 2   TRANS UNION LLC (“TRANSUNION”) (jointly hereinafter referred to as “the
 3
     Parties”), hereby move to dismiss this entire action, with prejudice. A dismissal has
 4
     already been entered with respect to the only other party named in this action –
 5

 6   Defendant NATIONSTAR MORTGAGE LLC. See ECF No. 13. The Parties agree
 7
     this Court can proceed to dismiss this action with prejudice, with each party to bear
 8

 9
     its own fees and costs.

10

11
     Dated:       May 13, 2019                 Respectfully submitted,
12

13
                                               By: /s/ Clark Ovruchesky
14                                                Clark Ovruchesky, Esq.

15                                             Attorney for Plaintiffs
                                               SHARYL KAYE STURDEVANT
16

17   Dated:       May 13, 2019                 Respectfully submitted,
18

19                                             By: /s/ James L. Policchio
                                                  James L. Policchio, Esq.
20
                                               Attorney for Defendant
21                                             TRANS UNION LLC
22   ///
23
     ///
24

25   ///
26   ///
27
     ///
28


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                        PAGE 2 OF 3
 1
                             SIGNATURE CERTIFICATION
 2
     Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3
     and Procedures Manual, I hereby certify that the content of this document is
 4   acceptable to all defense counsels listed above, and that I have obtained their
     authorizations to affix their electronic signatures to this document.
 5

 6   Dated: May 10, 2019                        C.O. LAW, APC
 7

 8                                             By:    /s/ Clark Ovruchesky
 9
                                                      Clark Ovruchesky
                                                      ATTORNEYS FOR PLAINTIFF
10

11

12
                                        ORDER

13
              PURSUANT TO STIPULATION, IT IS SO ORDERED this entire case is

14   DISMISSED WITH PREJUDICE, with each party to bear its own fees and

15   costs.

16

17            Dated: May 13, 2019

18

19

20
21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                     PAGE 3 OF 3
